DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of invention II (claims 3-16) in the reply filed on 11/30/21 and species 1a (the rack comprises one element) in the reply filed on 02/15/22 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/22 and 11/30/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distal cylindrical joint being rigidly connected to the proximal stiff link so the mechanical finger is a mono-phalangeous finger must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 3, 6-9, 11-15 are objected to because of the following informalities:  
Claim 3 is objected to for claiming “the worm screw bring integral to the proximal stiff link” when it is believed this should read the worm is integral with the proximal stiff link.
There is further improper antecedent basis for “the thread of the worm screw”.
The paragraph beginning with “an actuator is mounted…” is written in a manner which doesn’t correspond to the rest of the claim. For example, the claim is for “a 
Further, this paragraph appears to be using a plurality of different verb tenses: “an actuator is mounted”, “the actuator arranged to actuate”, “obtaining the rotation”. These should be corrected so that the verb tense is consistent. The following is suggested: “an actuator mounted to the finger, wherein the actuator is arranged to actuate the worm screw and obtain the rotation about (the axis of the proximal cylindrical joint?) in such a way that movement of the first end portion away from the engagement zone causes the rotation corresponding to the mechanical finger flexing…”, or a similar construction which focuses on clarity. 
The terms “moving away movement”, “approaching movement”, “real time” appears that they are missing hyphens.
There is improper antecedent basis for ‘the opposite direction of the proximal stiff link”, “the extension or flexion movement”, “the position of the proximal stiff link”, “the amplitude of the rotation”, “a predetermined amplitude”. 
The paragraphs starting with “at least one feedback position sensor…” and “a control unit connected..” are missing grammatical connecting words such as “and” or “wherein”. 
The phrase “to generate instantly” appears that it should be written as “to instantly generate”.

Claim 6 is objected to for missing words appropriate for proper grammar (e.g. “wherein” and “is”). 
Further, the claim is objected to for again referring to “a rotation of predetermined amplitude” when there are so many recitations of rotations and so many rotations of predetermined amplitude that it is unclear which this is referring to, if any. If this is different from the previously claimed rotations of predetermined amplitudes, the claim language should be amended to reflect that these are different.
Claim 7 is objected to for claiming a “mechanical reduction gear” is actually “a couple of gears or a belt that is wound and unwound in guiding grooves”. It is unclear how one gear includes “a couple of gears”, and even more unclear how a gear actually includes “a belt” wound/unwound in grooves (in some unknown structure). It is unclear further what has the grooves the belt is wound/unwound around.
Claim 8 is objected to for claiming the finger is “substantially” a mono-phalangeous finger, when the specification has defined the term “substantially” as “construed to allow for measurement errors or others errors due to production and/or manufacture process, and may vary by up to ten percent.” ([0076]). It is unclear how a finger can be mono-phalangeous “to allow for measurement errors or other errors due to production and/or manufacture process” or to “very by up to ten percent” as the specification has defined the term. 
Claim 9 is objected to for claiming “a plurality of mechanical fingers” when claim 3, from which this depends, has already indicated that the hand includes “at least one mechanical finger”. It is unclear how the “at least one mechanical finger” corresponds (if at all) to the “plurality of mechanical fingers”, and whether or not all the features of the “at least one finger” of claim 3 are now required for these “plurality of mechanical fingers” of claim 9 or not. 
Further, the claim states “a plurality of mechanical fingers including a mechanical finger for a thumb”. This phrase is unclear (what has the thumb? how can a thumb have a finger?). For the purposes of examination the Examiner will interpret this as reading “wherein the at least one mechanical finger further includes a thumb”. 
 Claim 11 is objected to for referring to “a relative” myoelectrical signal. A myoelectrical signal is understood, but it is unclear what a “relative” myoelectric signal is in the context of the claim.
Claim 12 is objected to for referring to a “predetermined muscle configuration” when the claim from which this depends has referred to “an agonist or antagonist muscle”. It is unclear whether this “muscle configuration” is that of one of the previously mentioned muscles, or whether this is a new muscle being referenced. 
Claim 13 is objected to for claiming “a control unit” when the claim from which this (indirectly) depends (claim 3), has already claimed “a control unit”. It is unclear whether this is a distinct control unit or whether this is referring to the previously claimed control unit with improper antecedent basis.   
Claim 14 is objected to for having improper antecedent basis for “the sensors” and it is unclear which of the previously referenced sensors are being referred to here 
Claim 15 is objected to for having improper antecedent basis for “the spatial orientation”.
Further, the claim refers to “the prosthetic structure” multiple times but this should reference the prosthetic hand structure for clarity. 
Further the phrase “at least one linear or angular speed or acceleration” is grammatically incorrect. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is indefinite for referring to “a rotation of predetermined amplitude” but then also referring to “a rotation about a longitudinal axis of the worm screw”, “the rotation about the rotation axis”, “the amplitude of the rotation”. It is unclear whether these three rotations are the same or not. 
Further, the claim states that when the actuator moves the worm screw there is both “a moving away movement of the engagement zone from the first end portion and an approaching movement of the engagement zone to the first end portion”, and both of which cause the rotation of predetermined amplitude. It is unclear how both of these can be met at the same time. 
It is further unclear what has “a direction of rotation”. So many elements have been defined in relationship to a rotation, rotation axis, or joint, that it cannot be determined. 
Further, it is unclear how there is an “opposite direction of the proximal stiff link about the axis of the proximal cylindrical joint”. This phrase requires clarification. 
Further, the claim indicates that a “feedback position sensor” determines “in real time the amplitude of the rotation” when it appears sensors cannot perform determining functions unless there is some sort of processor/controller present. It appears either 
Claim 5 is further indefinite for referring to ‘a rotation” about “a rotation axis” when so many distinct instances of “rotation” and so many various axes have been referenced, it is unclear which axis and which rotation is being further referred to herein. Based on this and the above, it is further unclear whether or not there is proper antecedent basis for “the rotation axis of the worm screw”. Likewise, reference to “the plane” is unclear, as claim 3 has not referred to any plane.
Claim 12 is indefinite for claiming the plurality of force sensors provide pressure data which “generate at least one corresponding pressure distribution signal on the stump”. It is unclear whether the force position sensors are measuring the pressure data of the muscle (which the claim appears to describe in the sentence proceeding this one), or whether the force sensors are actually feedback sensors which create/generate a pressure signal on the stump (e.g. to provide force feedback to the stump). The specification doesn’t elaborate on these sensors, but the Examiner notes that it is possible that this is intending to claim that the force sensors measure the pressure data from the muscles and then send the pressure information to a controller which creates a pressure distribution map of the stump. All of these types of configurations are known, making it unclear which might be the intent of this phrase.  The word “corresponding” requires further clarification, as it creates confusion within the claim as to what this is referring to.
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 


Claim(s) 3-6, 9-11 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Schulz (US 20120109337 A1) in view of Miyakawa et al. (US 4345282 A) hereinafter known as Miyakawa, further in view of Farnsworth et al. (US 20080215162 A1) hereinafter known as Farnsworth.
Regarding claim 3 Schulz discloses a prosthetic hand structure (Figures 3a-b) comprising:
at least one finger (Figure 1a-c) having a metacarpal support (Figure 1a item 1), a proximal stiff link (Figure 1a item 5) connected to the support by a proximal cylindrical joint (Figure 1a item 2), the proximal stiff link being arranged for carrying out a rotation of predetermined amplitude with respect to the support about an axis of the proximal joint (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Schulz discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to 
a transmission member connected to the proximal link includes a worm screw having a threaded profile (Figure 2 item 13) which is integral with the proximal stiff link ([0029] and Figure 2) and is arranged to carry out a rotation about a longitudinal axis of the worm screw to actuate the proximal link (this is stated as a “functional limitation” of the transmission member and worm screw (see the explanation above). See also [0029].), wherein the transmission member further includes a worm wheel with flexible cable transmission (Figure 2 items 4 and 8, respectively);
an actuator mounted to the finger (Figure 2 item 11), which is arranged to actuate the worm so that when the actuator moves the worm there is a moving away movement of the engagement zone from the first end portion and an approaching movement of the engagement zone to the first end portion, causing the rotation about the axis of the joint, so that the rotation corresponds to the extension or flexion of the finger (this is stated as a functional limitation (see explanation above). See also [0014] in which the actuator is described as engaging the transmission and threaded worm which engages the worm wheel to move and rotate the drive shaft, which causes rotation along the finger hinge joint);
but is silent with regards to the transmission member comprising a flexible rack,
a feedback position sensor, and a control unit.
claim 3, while Schultz teaches transmission of torque into sliding motion via a worm wheel and gear, Miyakawa teaches that it is known to transmit rotational motion into sliding motion via a flexible back (33). Schultz and Miyakawa are involved in the same field of endeavor, namely drive transmissions. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the transmission of Schultz by having their worm gear replaced by a flexible rack (33) as is taught by Miyakawa since the simple substitution of one known element for another to obtain predictable results is considered adequate to prove a case of prima facie obviousness (see MPEP 2143(I)(B). The Examiner notes further that in order for the Combination to function, the flexible rack’s attachment at one end to the metacarpal support and at a second end at the engagement with the worm screw of Schultz at an engagement zone is elementary to the person of ordinary skill in order to ensure the motion transmits as would be resulted for the finger to function. 
Further, regarding claim 3 Farnsworth teaches a prosthetic hand which includes at least one feedback position sensor ([0033] “thumb angle sensor 107”) which is configured to measure the position of a proximal finger link with respect to a finger support (hand) and determine in real time the amplitude of the rotation of the link and being configured to generate instantly a corresponding feedback signal (these are also stated as “functional limitations” of the sensor (see explanation above. See also [0033], [0036]-[0039]),); and 
a control unit connected to the feedback position sensor to receive the feedback signal, analyze the signal and operate the actuator to actuate the worm until the determined amplitude meets a predetermined amplitude (this is stated as a functional limitation of the control unit (see explanation above). See also [0033], [0045]). Schulz and Farnsworth are involved in the same field of endeavor, namely prosthetic hands. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hand of the Schultz Miyakawa Combination to include a feedback position sensor and control unit such as is taught by Farnsworth in order to provide the actuator with feedback as to the position of the hand and allow the controller to thus appropriately control the hand into desired configurations. As regards the “amplitude” of rotation, the Examiner notes “amplitude” is defined by Merriam-Webster as “the extent or range of a quality, property, process, or phenomenon”. An angular measurement of rotation is understood to accurately represent the “extent or range” of the rotation.
Regarding claim 4 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 3 substantially as is claimed, 
wherein Schultz further discloses the rotation lays in a plane orthogonal to the axis of the joint (the joint axis Figure 1a item 2 extends “vertically” into the page, while the rotation of the finger into flexion/extension (see Figures 1a-c) lies within a plane that orthogonally intersects that axis (lies within the plane of the page)).
claim 5 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 3 substantially as is claimed, 
wherein Schultz further discloses the worm screw carries out a rotation about a rotation axis (this is stated as a “functional limitation” of the worm screw (see explanation above). See also Figures 1a-c; [0014]), the rotation axis of the worm screw arranged in the plane (Figures 1a-c and [0014]-[0016]).
Regarding claim 6 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 3 substantially as is claimed, 
wherein Schulz further discloses the finger includes a distal stiff link (Figure 1a item 6) connected to the proximal link (Figure 1a) by a distal cylindrical joint (Figure 1a item 7), wherein the distal stiff link is arranged for carrying out a rotation of predetermined amplitude with respect to the proximal link about an axis of the distal joint (this is stated as a “functional limitation” of the distal stiff link (see explanation above) which the link is understood capable of performing. See, for example [0028]).
Regarding claim 9 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 3 substantially as is claimed, 
wherein Schulz further discloses a plurality of mechanical fingers including a mechanical finger for a thumb (Figure 3a), and 
a metacarpal base connected to the support of each mechanical finger of the plurality (Figure 3a item 19), the base being connected to the finger for the thumb by a rotational joint (Figures 3-4 and [0033]-[0034]) for rotation about a longitudinal axis of the rotational joint in order to provide to the mechanical finger for the thumb an adduction or abduction degree of freedom ([0033]-[0034; Figures 4]).
Regarding claim 10 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 3 substantially as is claimed, 
wherein Farnsworth further teaches the feedback position sensor can be a Hall-effect sensor ([0039]).
Regarding claim 11 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 3 substantially as is claimed, 
wherein Farnsworth further teaches at least one myoelectric sensor ([0034]) intended to be arranged in use to be in contact with a stump of a patient (This is stated as an “intended use” of the claimed sensor.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of the Schulz Miyakawa Farnsworth Combination was considered capable of performing the cited intended use. See, for example, [0034]) which is configured to measure a voltage associated with activation of an agonist/antagonist muscle of the stump of the patient and to generate a relative myoelectric signal (this is stated as a “functional limitation” of the myoelectric sensor (see explanation 

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz, Miyakawa, and Farnsworth as is applied above further in view of Schectman (US 5080682 A).
Regarding claim 7 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 6 substantially as is claimed, 
wherein Schulz further discloses the distal joint is under-actuated ([0022], [0028]),
but is silent with regards to the under-actuation being achieved by gears or a belt.
However, regarding claim 7 Schectman teaches that under-actuation can occur via  belt wound/unwound in guiding grooves (Figure 2 item 30 within grooves set by item 42, 32). Schultz and Schectman are involved in the same field of endeavor, namely prosthetic hands. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hand of the Schultz Miyakaway Farnsworth Combination so that any mechanism of under-actuation was used, including a belt wound through grooves as is taught by Schectman, since the belt simply transmits the motion from the single actuator around each degree of freedom. Any mechanism which achieves this is considered obvious to the person of ordinary skill as an obvious substitute for the under-actuation configuration of Schutlz (see MPEP 2143 (I)(E)).

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz, Miyakawa, and Farnsworth as is applied above further in view of Burgan (US 1464842 A).
Regarding claim 8 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 3 substantially as is claimed, 
but is silent with regards to the distal joint being rigidly connected to the proximal link so that it is a mono-phalangeous finger.
However, regarding claim 8 Burgan teaches that fingers of prosthetic hands can have one phalangeous member (Figure 2). Schultz and Burgan are involved in the same field of endeavor, namely prosthetic hands. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hand of the Schultz Miyakaya Farnsworth Combination so that the distal joint is rigid (i.e. the finger is mono-phalangeous) such as is taught by Burgan in order to change the function of the hand itself: some prosthetic hands, and hand movements require more levels of freedom than others, and the elimination of an unnecessary joint in a prosthetic hand for a particular use that doesn’t require a mobile distal joint would have been obvious in order to achieve more rigidity to the hand and allow the user to perform the rigid hand movement with greater security and certainty than one with multiple moving phalanges.  

Claim(s) 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz in view of Miyakawa, further in view of Farnsworth as is .
Regarding claim 12 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 11 substantially as is claimed, 
but is silent with regards to there being a plurality of force sensors.
However, regarding claim 12 Abboudi teaches a prosthetic hand (Column 4 lines 20-22) which relies upon a plurality of force sensors (Figure 1 item 20) intended to be arranged in use with the stump of the patient and distributed on a predetermined surface of the stump (this is stated as an “intended use” of the force sensors (see explanation above). See also Column 3 lines 47-49 the sensors secure to skin), wherein plurality of force sensors are configured to measure a plurality of pressure data corresponding to a predetermined muscle configuration achieved by the patient and to generate at least one corresponding pressure distribution signal on the stump (this is stated as a “functional limitation” of the force sensors (see explanation above). See also Column 4 lines 1-6 and the Abstract).
Regarding claim 13 the Schultz Miyakawa Farnsworth Abboudi Combination teaches the structure of claim 12 substantially as is claimed, 
wherein the Combination further teaches a control unit configured to analyze the myoelectric signal and the pressure distribution signal and to carry out a selection of a predetermined working configuration among a plurality of possible predetermined working configurations, to operate the actuator, to obtain the selected working configuration (this is stated as a “functional limitation” of the control unit (see the explanation above). Farnsworth’s control unit is described as control features of both Farnsworth and Abboudi. See also Abboudi Column 4 lines 16-21, 44-48, Column 6 lines 17-23 regarding controlling an actuator to achieve those working configurations based on the sensor information). Schultz and Abboudi are involved in the same field of endeavor, namely prosthetic hands. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Schultz Miyakawa Farnsworth Combination to provide information from force sensors to the control unit such as is taught by Abboudi in order to provide the hand with more finite control over its movements with increased data and feedback to the controller, thus resulting in a more tightly controlled hand. 
Regarding claim 14 the Schultz Miyakawa Farnsworth Abboudi Combination teaches the structure of claim 13 substantially as is claimed, 
wherein the Combination further teaches the control unit performs the selection among the plurality of possible predetermined working configurations (see for example Farnsworth Figures 8-21) comparing the myoelectric signal and the pressure distribution signal predetermined by the sensors with a plurality of signals associated with predetermined working configurations (see the explanation for the combinations above with regards to the control units incorporating the sensor signals and comparing them with the desired configuration).

Claim(s) 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz, Miyakawa, Farnsworth, and Abbouti as is applied above in view of van der Merwe et al. (US 20100268351 A1) hereinafter known as van der Merwe.
Regarding claims 15-16 the Schultz Miyakawa Farnsworth Abboudi Combination teaches the structure of claim 14 substantially as is claimed, 
but is silent with regards to there being an inertial sensor.
However, regarding claims 15-16 van der Merwe teaches that it is known to use inertial sensors that measure the spatial orientation of a prosthetic with respect to a predetermined orientation (Abstract: the orientation of the foot’s direction) to generate a corresponding spatial position signal and transmit this to a control unit and use the signal and select a working configuration based thereupon ([0007], [0009]-[0010] the sensor signals to the control system the desired movement…the control system includes a variety of modes to move to the desired end point of the prosthetic device). Schultz and van der Merwe are involved in the same field of endeavor, namely prosthetics. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hand of the Schultz Miyakawa Farnsworth Abbouti Combination to utilize information from inertial sensors to provide the control unit with information to allow orientation formation such as is taught by van der Merwe as yet another method of importing information from a prosthetic to a control unit which would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             03/04/22